Exhibit 10.5
AMENDMENT TO THE
ENSCO INTERNATIONAL INCORPORATED
2000 STOCK OPTION PLAN
WHEREAS, the ENSCO International Incorporated 2000 Stock Option Plan (formerly
known as the Chiles Offshore Inc. 2000 Stock Option Plan) was adopted by the
board of directors of Chiles Offshore Inc. and approved by its stockholders as
of June 22, 2000 and became effective on September 22, 2000; and
WHEREAS, the Plan was subsequently amended by Amendment Nos. 1 and 2; and
WHEREAS, due to the merger of ENSCO International Incorporated (“Ensco
Delaware”) and Chiles Offshore Inc., the Plan was renamed the ENSCO
International Incorporated 2000 Stock Option Plan (which as currently amended is
referred to herein as the “Plan”); and
WHEREAS, the stockholders of Ensco Delaware approved and adopted at the Special
Meeting of Stockholders on December 22, 2009 the “Agreement and Plan of Merger
and Reorganization” (the “Merger Agreement”), by and between Ensco Delaware and
ENSCO Newcastle LLC, a newly formed Delaware limited liability company (“Ensco
Mergeco”) and a wholly-owned subsidiary of ENSCO Global Limited, a newly formed
Cayman Islands exempted company (“Ensco Cayman”) and a wholly-owned subsidiary
of Ensco Delaware, pursuant to which Ensco Mergeco merged with and into Ensco
Delaware (the “2009 Merger”), with Ensco Delaware surviving the 2009 Merger as a
wholly-owned subsidiary of Ensco Cayman which is a wholly-owned subsidiary of
Ensco International plc (the “Company”);
WHEREAS, pursuant to the Merger Agreement, each outstanding share of common
stock of Ensco Delaware will be converted into the right to receive an American
depositary share, evidenced by an American depositary receipt, which represents
a Class A ordinary share in the Company, and Ensco Delaware shall assign to the
Company, and shall cause the Company to adopt and assume, certain of Ensco
Delaware’s equity incentive, compensation and other plans that provide or
provided for rights to receive or purchase shares of common stock of Ensco
Delaware, including the Plan; and
WHEREAS, the board of directors of Ensco Delaware has approved this Amendment to
the Plan, effective as of December 23, 2009 (or, if different, the effective
date of the 2009 Merger), to reflect the provisions of the Merger Agreement and
the effect of the 2009 Merger on the Plan;
NOW, THEREFORE, pursuant to the unanimous written consent of the board of
directors of Ensco Delaware executed on December 22, 2009, the Plan is amended
effective on the date indicated above as follows:

1)   Section I is amended to replace the reference to       “ENSCO International
Incorporated”

 



--------------------------------------------------------------------------------



 



    with       “Ensco International plc, a public limited company incorporated
under the laws of England and Wales, or any successor thereto.” All subsequent
references in the Plan to Company shall be to Ensco International plc, unless
the context otherwise requires, and all provisions of the Plan shall be
consistently interpreted and applied.   2)   Section I is further amended to
replace the reference to       “shares of the Company’s common stock, par value
$.01 per share”       with       “American depositary shares which represent
Class A ordinary shares in the Company, nominal value U.S.$0.10 per share, and
evidenced by one or more American depositary receipts” or “ADSs”). All
references in the Plan to shares of common stock, stock and/or shares of Ensco
Delaware shall be read and considered to be references to ADSs, unless the
context otherwise requires, and all references (specific or otherwise) to
“stockholders of the Company” shall be read and considered to be references to
holders of ADSs, unless the context otherwise requires, and all provisions of
the Plan shall be consistently interpreted and applied.   3)   Section II is
amended to provide that the authority exercised by the Committee in connection
with the Plan is subject to any applicable provisions of the U.K. Companies Act
2006.   4)   Section XII is amended to add the following sentences to the end of
the section:       The stockholders of ENSCO International Incorporated approved
and adopted at the Special Meeting of Stockholders on December 22, 2009 the
“Agreement and Plan of Merger and Reorganization,” by and between ENSCO
International Incorporated and ENSCO Newcastle LLC, a newly formed Delaware
limited liability company (“Ensco Mergeco”) and a wholly-owned subsidiary of
ENSCO Global Limited, a newly formed Cayman Islands exempted company (“Ensco
Cayman”) and a wholly-owned subsidiary of ENSCO International Incorporated,
pursuant to which Ensco Mergeco merged with and into ENSCO International
Incorporated (the “2009 Merger”), with ENSCO International Incorporated
surviving the 2009 Merger as a wholly-owned subsidiary of Ensco Cayman which is
a wholly-owned subsidiary of the Company (the “2009 Reorganization”). The 2009
Reorganization shall not constitute a Change in Control of ENSCO International
Incorporated.

ENSCO INTERNATIONAL INCORPORATED

                /s/ Cary A. Moomjian, Jr.       By: Cary A. Moomjian, Jr.     
Its: Vice President, General Counsel and Secretary       

 